In an action, to recover damages for wrongful death and personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Graci, J.), dated May 7, 1992, as denied that branch of *306their motion which was for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, there are questions of fact which must be determined at trial. Therefore, the Supreme Court properly denied the motion for summary judgment. Bracken, J. P., Lawrence, Ritter and Pizzuto, JJ., concur.